Citation Nr: 0706864	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-17 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and her father


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a major depressive disorder and attention 
deficit hyperactivity disorder that began during service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include a major 
depressive disorder and attention deficit hyperactivity 
disorder, was incurred during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that she developed a psychiatric 
disorder during active service.  She was determined to have 
an immature personality during service, but asserts that her 
psychiatric problems are more involved than just a 
personality disorder.  The veteran and her father credibly 
testified before the Board that the veteran has experienced 
depression and lethargy since service.

Service medical records show that the veteran experienced a 
number of physical problems during service and physicians 
noted that she exaggerated and under-reported her symptoms 
depending upon her emotional state.  She was treated for 
depression in June 1982 and was noted on many occasions to 
have crying episodes.  Ultimately, the veteran was discharged 
from service in January 1984 due to an immature personality 
disorder.

Treatment records dated from 1994 to 2004 show that the 
veteran has been prescribed various medications for a major 
depressive disorder and for attention deficit hyperactivity 
disorder.  She underwent VA examination in September 2004 by 
the Director of the Substance Abuse Programs at the San 
Francisco VA Medical Center.  The examination report is 
detailed and thorough, including reference to the examiner's 
review of the claims folder and service medical records.  
Following an interview of the veteran, the examiner rendered 
an Axis I diagnosis of a major depressive disorder and an 
Axis II diagnosis of a personality disorder.  He stated that 
a review of the claims folder made it unequivocally clear 
that virtually all of the veteran's psychiatric problems 
emerged on active duty.  The examiner further noted that most 
veteran's with personality disorders functioned at a much 
higher level than this veteran.  As such, the evidence 
strongly suggested that this veteran had one or more serious 
Axis I disorders.  Finally, the examiner stated that an 
attention deficit evaluation was beyond the scope of his 
examination; however, if the veteran had a diagnosis of 
attention deficit hyperactivity disorder, its onset was 
almost certainly during active service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  The diagnosis of a mental 
disorder must conform to the DSM-IV and be supported by the 
findings of a medical examiner.  See 38 C.F.R. § 4.125(a).

Given the evidence as outlined above, the Board finds that 
the medical records show treatment for depression during 
service, a current diagnosis of a major depressive disorder 
and a medical opinion stating that virtually all of the 
veteran's psychiatric problems began during service.  The 
evidence also includes a diagnosis of attention deficit 
hyperactivity disorder and a medical opinion that such a 
disorder was almost certain to have its origin during 
service.  Although the evidence shows a diagnosis of an 
immature personality disorder during service, the Board finds 
that such a diagnosis does not exclude additional Axis I 
diagnoses.  In fact, VA's examining psychiatrist opined that 
the evidence strongly suggested that this veteran had one or 
more Axis I disorders in addition to her personality 
disorder.  Thus, the Board finds that the veteran developed 
psychiatric disorders during service beyond just a 
personality disorder.  Because the evidence shows clear 
diagnoses of a major depressive disorder and attention 
deficit hyperactivity disorder, service connection must be 
granted for those Axis I disorders.  


The veteran has not identified an in-service stressor upon 
which to predicate a diagnosis of post-traumatic stress 
disorder.  Additionally, the evidence does not show that the 
veteran has a current diagnosis of post-traumatic stress 
disorder.  Therefore, service connection for such a disorder 
must be denied.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied). 


ORDER

Service connection for an acquired psychiatric disorder, 
including a major depressive disorder and attention deficit 
hyperactivity disorder, is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


